DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the chip identification pads” in lines 11-12, 14, 16-17 & 19. There is insufficient antecedent basis for said limitation in the claim.
Claim 1 recites “power-applied ones of” in lines 11, 16. It is unclear what said feature is referring to. Correction/Clarification is required.
Claim 1 recites the limitation “the power-applied chip identification pads” in line 22. There is insufficient antecedent basis for said limitation in the claim.
Claim 1 recites the limitation “a power-applied chip identification pad” in lines 24 and 29. It is unclear if said limitation refers to “chip pads” or “stack identification pads” in line 7 or different structural feature. Correction is required.
Claims 2-23 are rejected for being dependent of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-16 & 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PUB. 2020/0411479) in view of Wu (US Patent 8,158,457).
Regarding claim 1, Chen teaches a semiconductor package comprising: 
a base layer 210 (Fig. 6D); 
a first chip stack and a second chip stack (se Fig. 6D below) sequentially stacked over the base layer 210, each of the first and second chip stacks including a plurality of semiconductor chips (note the semiconductor chips in the first and second stacks in Fig. 6D) which are offset stacked to expose chip pads BP at one side edge of each of the plurality of semiconductor chips (see Fig. 6D below), 
a first inter-chip wire Wx connecting power-applied ones of the chip identification pads BP of the plurality of semiconductor chips of the first chip stack to each other (Fig. 6D); 
a first stack wire Wx connecting the chip identification pad BP of a lowermost semiconductor chip of the first chip stack to the base layer 210 (see Fig. 6D below);
a second inter-chip wire connecting power-applied ones of the chip identification pads BP of the plurality of semiconductor chips of the second chip stack to each other (Fig. 6D); and
a second stack wire Wx connecting the chip identification pad BP of a lowermost semiconductor chip of the second chip stack to the base layer 210 (see Fig. 6D below), 
wherein the power-applied chip identification pads BP in the first chip stack are arranged so that the first inter-chip wire Wx does not skip making contact with a power-applied chip identification pad of any one of the plurality of semiconductor chips included in the first chip stack (Chen’s device meets said structural features, and therefore capable of said functionality, see Fig. 6D), and 
the power-applied chip identification pads in the second chip stack are arranged so that the second inter-chip wire does not skip making contact with a power-applied chip identification pad of any one of the plurality of semiconductor chips included in the second chip stack (Chen’s device meets the structural features, and therefore capable of said functionality, see Fig. 6D).

    PNG
    media_image1.png
    876
    859
    media_image1.png
    Greyscale

Chen is silent on the chip pads including stack identification pads for identifying the first chip stack and the second chip stack and chip identification pads for identifying the plurality of semiconductor chips in each of the first and second chip stacks. The Examiner understands that said claim feature would have been obvious and within the ordinary skill in the art. For instance, Wu teaches in Fig. 5, 7- 8 & 21-22 and respective texts, wherein  the chip pads including stack identification pads for identifying the first chip stack and the second chip stack and chip identification pads for identifying the plurality of semiconductor chips in each of the first and second chip stacks. As such, said claim feature would have been obvious and within the ordinary skill in the art. 
Regarding claim 2, the combination of Chen and WU teaches the semiconductor package according to claim 1, wherein the first inter-chip wire directly connects an nth chip identification pad of one semiconductor chip of the plurality of semiconductor chips of the first chip stack to an n-1th chip identification pad or an n+1th chip identification pad of another semiconductor chip of the plurality of semiconductor chips of the first chip stack, which is adjacent to the one semiconductor chip of the first chip stack, where n is a natural number, and the second inter-chip wire directly connects an mth chip identification pad of one semiconductor chip of the plurality of semiconductor chips of the second chip stack to an m-1th chip identification pad or an m+1th chip identification pad of another semiconductor chip of the plurality of semiconductor chips of the second chip stack, which is adjacent to the one semiconductor chip of the second chip stack, where m is a natural number that is the same as or different from n (Chen’s Fig. 6D).
Regarding claim 3, the combination of Chen and WU teaches the semiconductor package according to claim 1, wherein the second stack wire skips contacting with the chip pads of the first chip stack (see Chen’s Fig. 6D).
Regarding claim 4, the combination of Chen and WU teaches the semiconductor package according to claim 1, wherein the second stack wire directly connects the chip identification pad of the lowermost semiconductor chip of the second chip stack to the base layer (Chen’s Fig. 6D and WU’s Fig. 5, 7- 8 & 21-22 and respective texts).
Regarding claim 5, the combination of Chen and WU teaches the semiconductor package according to claim 1, wherein one side surface adjacent to the chip pads of the lowermost semiconductor chip of the second chip stack protrudes toward a direction opposite to an offset direction than one side surface adjacent to the chip pads of an uppermost semiconductor chip of the first chip stack (Chen’s Fig. 6D).
Regarding claim 8, the combination of Chen and WU teaches the semiconductor package according to claim 1, wherein power is applied to all of the chip identification pads BP of the lowermost semiconductor chips of the first and second chip stacks (Chen’s Fig. 6D and WU’s Fig. 5, 7- 8 & 21-22 and respective texts).
Regarding claim 9, the combination of Chen and WU teaches the semiconductor package according to claim 8, wherein the chip identification pads BP of uppermost semiconductor chips of the first and second chip stacks are in a floating state (Chen’s Fig. 6D and WU’s Fig. 5, 7- 8 & 21-22 and respective texts).
Regarding claim 10, the combination of Chen and WU teaches the semiconductor package according to claim 1, wherein power is applied to the stack identification pads of the plurality of semiconductor chips of the first chip stack, the first inter-chip wire connects the stack identification pads of the plurality of semiconductor chips of the first chip stack to each other, and the first stack wire connects the stack identification pad of the lowermost semiconductor chip of the first chip stack to the base layer (Chen’s Fig. 6D and WU’s Fig. 5, 7- 8 & 21-22 and respective texts).
Regarding claim 11, the combination of Chen and WU teaches the semiconductor package according to claim 10, wherein the stack identification pads of the plurality of semiconductor chips of the second chip stack are in a floating state (Chen’s Fig. 6D and WU’s Fig. 5, 7- 8 & 21-22 and respective texts).
Regarding claim 12, the combination of Chen and WU teaches the semiconductor package according to claim 1, wherein, in each of the first and second chip stacks, the number of the plurality of semiconductor chips is 2N-1, where N is a natural number of 2 or more, and each of the plurality of semiconductor chips includes N-1 chip identification pads (Chen’s Fig. 6D and WU’s Fig. 5, 7- 8 & 21-22 and respective texts). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, the combination of Chen and WU teaches the semiconductor package according to claim 12, wherein each of the N-1 chip identification pads has a floating state or a power applied state, each of the 2N-1 semiconductor chips is expressed by a combination of the power applied state and the floating state of the N- 1 chip identification pads of each of the 2N-1 semiconductor chips, and combinations respectively expressing the 2N-1 semiconductor chips are different from each other (Chen’s Fig. 6D and WU’s Fig. 5, 7- 8 & 21-22 and respective texts).
Furthermore, with respect to claims 12-13, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).
Regarding claim 14, the combination of Chen and WU teaches the semiconductor package according to claim 1, wherein each of the first and second chip stacks includes first to fourth semiconductor chips, the chip identification pads include first and second chip identification pads, in the first chip stack, power is applied to the first and second chip identification pads of the first semiconductor chip, one of the first and second chip identification pads of the second semiconductor chip, and the other of the first and second chip identification pads of the third semiconductor chip, and in the second chip stack, the power is applied to the first and second chip identification pads of the first semiconductor chip, one of the first and second chip identification pads of the second semiconductor chip, and the other of the first and second chip identification pads of the third semiconductor chip (Chen’s Fig. 6D and WU’s Fig. 5, 7- 8 & 21-22 and respective texts - the use of a fourth semiconductor chip in the second stack would have been obvious and within the ordinary skill in view of Chen). 
Regarding claim 15, the combination of Chen and WU teaches the semiconductor package according to claim 14, wherein, in at least one of the first chip stack and the second chip stack, when the power is applied to the first chip identification pad of the second semiconductor chip and the second chip identification pad of the third semiconductor chip, at least one of the first inter-chip wire and the second inter-chip wire connects the second chip identification pad of the third semiconductor chip, the first chip identification pad of the second semiconductor chip, and the first chip identification pad of the first semiconductor chip (Chen’s Fig. 6D and WU’s Fig. 5, 7- 8 & 21-22 and respective texts).
Furthermore, with respect to claims 14-15, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).
Regarding claim 16, the combination of Chen and WU teaches the semiconductor package according to claim 14, wherein, in at least one of the first chip stack and the second chip stack, when the power is applied to the second chip identification pad of the second semiconductor chip and the first chip identification pad of the third semiconductor chip, at least one of the first inter-chip wire and the second inter-chip wire connects the first chip identification pad of the third semiconductor chip, the second chip identification pad of the second semiconductor chip, and the second chip identification pad of the first semiconductor chip (Chen’s Fig. 6D and WU’s Fig. 5, 7- 8 & 21-22 and respective texts). Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).
Regarding claim 22, the combination of Chen and WU teaches the semiconductor package according to claim 1, wherein, in each of the plurality of semiconductor chips, the chip identification pads are adjacent to each other (Chen’s Fig. 6D and WU’s Fig. 5, 7- 8 & 21-22 and respective texts).
Regarding claim 23, the combination of Chen and WU teaches the semiconductor package according to claim 22, wherein, in each of the plurality of semiconductor chips, the stack identification pad is adjacent to the chip identification pads (Chen’s Fig. 6D and WU’s Fig. 5, 7- 8 & 21-22 and respective texts).
Allowable Subject Matter
Claims 6-7 & 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894